—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 31, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s determination that claimant left his position as a bottling plant line worker without good cause for personal and noncompelling reasons. The evidence indicates that claimant resigned from his position and accepted a $10,000 payment from his employer as settlement of certain grievance and discrimination claims filed by claimant. Although claimant argued at the hearing that he quit because *722his employer threatened to fire him anyway, we note that, in his statement to the local office, claimant said that he "took the offer to resign because [he] was sick and tired of fighting” with his employer and "just wanted to get a new start”. Under the circumstances, we find no reason to disturb the Board’s conclusion that claimant voluntarily resigned in order to accept the employer’s settlement payment.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.